Title: To Benjamin Franklin from Henry Grand, 17 July 1780
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Monsieur
Paris ce 17 Juillet 1780.
J’ai eu lhonneur de remettre hier à Monsr. J. Williams la Notte des payemens qui me paroissoient regarder vôtre dépense particuliere depuis l’Epoque du 11 fevrier 1779. Les comptes que jai eu(?) Celui de vous remettre depuis des Etats Unis vous mettront à même de collationer cette Notte.
Vous trouverez ci joint, Monsieur, le mandat que vous tirates Sur moi, conjointement avec Mr. Dean, le 2 Mars 1778, pour la somme de £3600. & qui vous étoit échappée de la Mémoire vous voudrez bien avoir la bonté de me la renvoyer après vous en être Servi.
Je Suis avec Respect Monsieur Votre tres humble & très obeiss. Servitr
Hy. Grand
 
Addressed: A Son Excellence / Monsieur Bn. Franklin / Passy
Notation: Grand Paris. 17e. Juillet 1780
